Warner, Chief Justice.
The defendant was indicted for the offense of forgery, and charged in one count of the indictment with having falsely and fraudulently passed and uttered as true a certain false, forged and counterfeit order for goods. The jury, on the trial of the case, instead of returning a general verdict of guilty, returned the following'verdict: “We, the jury, find the prisoner guilty of passing a forged order, knowing it to be such.” A motion was made in arrest of judgment, which was overruled by the court, and the defendant excepted.
This case comes within the ruling of this court in Couch vs. The State, 28 Georgia Reports, 367, and is controlled by it.
Let the judgment of the court below be reversed.